DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 19, 2020.  Claims 1-17 have been cancelled.  Claims 18-36 have been newly added.  Thus, claims 18-26 are pending.  Claims 18 and 26 are independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 6, 2021, March 25, 2021 and May 26, 2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Objections
Claims 19 and 31 are objected to because of the following informalities:  in line 2 of the claims, the word “forth” should be replaced with - - fourth - -.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 18, 23, 26 – 30 and 35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 8-10 and 13-17 of co-pending Application No. 15/900,363 (now U.S. Patent No. 10,197,999).  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step would be within the level of one of ordinary skill in the art. 
It is well settled that the omission of an element/limitation, e.g. “golf caddy” and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art. 

Present application 16/952,754
Co-pending Application 15/900,363 
now U.S. Patent No.  10,197,999
Claim 18:

a vehicle frame and a housing connected to said vehicle frame;



a drive mechanism connected to said vehicle frame, said drive mechanism configured to move said autonomous vehicle, said drive mechanism including a plurality of wheels and at least one motor; and,



a collision avoidance/navigation arrangement in communication with a processor system, said collision avoidance/navigation arrangement including a plurality of sensors configured to detect objects about said autonomous vehicle, said collision avoidance/navigation arrangement configured to send information to said processor system so that such information causes said autonomous vehicle to avoid collision or contact with said detected objects, 




at least two of said sensors are selected from the group consisting of an ultra-wide band bandwidth sensor, camera, Bluetooth® sensor, RF-based sensor, ultrasonic sensor, WiFi sensor, LIDAR sensor, GPS sensor, LORAN sensor, mobile phone sensor, lateral sensor, gradient sensor, and GSM sensor, 






said plurality of sensors including first and second ultra-wide band bandwidth sensors and a third sensor, said first ultra-wide band bandwidth sensor positioned on one side of said vehicle frame and said second ultra-wide band bandwidth sensor positioned on an opposite side of said vehicle frame, 



said third sensor positioned on a front portion of said vehicle frame and positioned forwardly of said first and second ultra-wide band bandwidth sensors, 




said third sensor is a different type of sensor from said first and second ultra-wide band bandwidth sensors.
Claim 1:

a golf caddy having a vehicle frame and a housing connected to said vehicle frame, 



a drive mechanism connected to said vehicle frame, said drive mechanism configured to move said golf caddy; and,




a collision avoidance arrangement in communication with a processor system, said collision avoidance arrangement including a plurality of sensors that are configured to detect objects about said golf caddy, said collision avoidance arrangement configured to send information to said processor system so that such information can be used to cause said golf caddy to avoid collision or contact with said detected objects.  



Claim 8
a guidance system, said guidance system including one or more sensors selected from the group consisting of an ultra-wide band bandwidth sensor, a camera, a Bluetooth® sensor, a RF-based sensor, an ultrasonic sensor, a WiFi sensor, a LIDAR sensor, a GPS sensor, a LORAN sensor, a smart device sensor, a lateral sensor, a gradient sensor and a GSM sensor


Claim 10
wherein said guidance system includes first and second ultra-wide band bandwidth sensors, said first ultra-wide band bandwidth sensor is positioned on one side of said vehicle frame and said second ultra-wide band bandwidth sensor is positioned on an opposite side of said vehicle frame, said first and second ultra-wide band bandwidth sensors spaced equal distances from a front end of said vehicle frame


Claim 3
wherein at least two of said sensors are positioned on a front portion of said vehicle frame and positioned forwardly of a plurality of said ultra-wide band bandwidth sensors



Claim 9
wherein said guidance system includes a plurality of different sensors;
Claim 10
wherein said guidance system includes first and second ultra-wide band bandwidth sensors
Claim 23, 

wherein said collision avoidance/navigation arrangement further causes said autonomous vehicle to perform one or more functions selected from the group consisting of a) avoiding collision or contact with the user during movement of said autonomous vehicle, b) avoiding collision or contact with an object during movement of said autonomous vehicle, c) avoiding movement of said autonomous vehicle to an undesired or restricted location, and/or d) moving said autonomous vehicle to a staging area, charging area, and/or storage area.

Claim 8, 

said guidance system to cause said golf caddy to perform one or more functions selected from the group consisting of a) avoiding collision or contact with the golfer during movement of said golf caddy, b) avoiding collision or contact with an object during movement of said golf caddy, c) avoiding movement to an undesired or restricted location, and d) moving to a particular golf hole, staging area, charging area, storage area, or some combination thereof
 
Claim 26,

providing an autonomous vehicle, said autonomous vehicle including a vehicle frame and a housing connected to said vehicle frame;



a drive mechanism connected to said vehicle frame, said drive mechanism configured to move said autonomous vehicle, said drive mechanism including a plurality of wheels and at least one motor; and,



a collision avoidance/navigation arrangement in communication with a processor system, said collision avoidance/navigation arrangement including a plurality of sensors configured to detect objects about said autonomous vehicle, said collision avoidance/navigation arrangement configured to send information to said processor system so that such information causes said autonomous vehicle to avoid collision or contact with said detected objects, 




at least two of said sensors are selected from the group consisting of an ultra-wide band bandwidth sensor, camera, Bluetooth® sensor, RF-based sensor, ultrasonic sensor, WiFi sensor, LIDAR sensor, GPS sensor, LORAN sensor, mobile phone sensor, lateral sensor, gradient sensor, and GSM sensor, 







said plurality of sensors including first and second ultra-wide band bandwidth sensors and a third sensor, said first ultra-wide band bandwidth sensor positioned on one side of said vehicle frame and said second ultra-wide band bandwidth sensor positioned on an opposite side of said vehicle frame, 





said third sensor positioned on a front portion of said vehicle frame and positioned forwardly of said first and second ultra-wide band bandwidth sensors, 




said third sensor is a different type of sensor from said first and second ultra-wide band bandwidth sensors; and,





operating said autonomous vehicle, and wherein said autonomous vehicle is configured to avoid collision with objects by use of said collision avoidance/navigation arrangement during said operation of said autonomous vehicle.
 
Claim 1:

A autonomous golf caddy responsive to a signal, the autonomous golf caddy including:  a golf caddy having a vehicle frame and a housing connected to said vehicle frame, 


a drive mechanism connected to said vehicle frame, said drive mechanism configured to move said golf caddy; and,





a collision avoidance arrangement in communication with a processor system, said collision avoidance arrangement including a plurality of sensors that are configured to detect objects about said golf caddy, said collision avoidance arrangement configured to send information to said processor system so that such information can be used to cause said golf caddy to avoid collision or contact with said detected objects.  



Claim 8
a guidance system, said guidance system including one or more sensors selected from the group consisting of an ultra-wide band bandwidth sensor, a camera, a Bluetooth® sensor, a RF-based sensor, an ultrasonic sensor, a WiFi sensor, a LIDAR sensor, a GPS sensor, a LORAN sensor, a smart device sensor, a lateral sensor, a gradient sensor and a GSM sensor




Claim 10
wherein said guidance system includes first and second ultra-wide band bandwidth sensors, said first ultra-wide band bandwidth sensor is positioned on one side of said vehicle frame and said second ultra-wide band bandwidth sensor is positioned on an opposite side of said vehicle frame, said first and second ultra-wide band bandwidth sensors spaced equal distances from a front end of said vehicle frame


Claim 3
wherein at least two of said sensors are positioned on a front portion of said vehicle frame and positioned forwardly of a plurality of said ultra-wide band bandwidth sensors



Claim 9
wherein said guidance system includes a plurality of different sensors
Claim 10
wherein said guidance system includes first and second ultra-wide band bandwidth sensors

Claim 13
wherein said golf caddy is configured to move on a golf course and to avoid collision with objects on the golf course by use of said collision avoidance arrangement
Claim 27
obtaining location information of said autonomous vehicle; and,
comparing said location information to map information stored in said autonomous vehicle to facilitate in movement of said autonomous vehicle
Claim 14

obtaining location information of said golf caddy on said golf course; and,

comparing said location information to said map information to facilitate in movement of said golf caddy on said golf course

Claim 28
designating authorized and unauthorized locations; and,
using said map information and said location information to cause said autonomous vehicle to navigate away from said unauthorized locations and maintain a location within said authorized locations

Claim 15

designating authorized and unauthorized locations on said golf course; and,

using said map information and said location information to cause said golf caddy to navigate away from said unauthorized locations and to maintain a location within said authorized locations

Claim 29

further including the step of causing said autonomous vehicle to maintain a predetermined following distance behind the user and avoid a potential collision with objects in a path of movement of said autonomous vehicle based at least partially on information from said collision avoidance/navigation arrangement and information received from said smart device

Claims 16

causing said golf caddy to maintain a predetermined following distance behind the user on the golf course and to avoid a potential collision with objects in a path of movement of said golf caddy based at least partially on information from said collision avoidance arrangement and information received from said remote transmitter

Claim 17
a smart device communication arrangement configured to communicate with a smart device located remotely from said golf caddy

Claim 30,

wherein said collision avoidance/navigation arrangement further causes said autonomous vehicle to perform one or more functions selected from the group consisting of a) avoiding collision or contact with the user during movement of said autonomous vehicle, b) avoiding collision or contact with an object during movement of said autonomous vehicle, c) avoiding movement of said autonomous vehicle to an undesired or restricted location, and/or d) moving said autonomous vehicle to a particular staging area, charging area, and/or storage area. 

Claim 8, 

said guidance system to cause said golf caddy to perform one or more functions selected from the group consisting of a) avoiding collision or contact with the golfer during movement of said golf caddy, b) avoiding collision or contact with an object during movement of said golf caddy, c) avoiding movement to an undesired or restricted location, and d) moving to a particular golf hole, staging area, charging area, storage area, or some combination thereof.

Claim 35, 

wherein said collision avoidance/navigation arrangement further causes said autonomous vehicle to perform one or more functions selected from the group consisting of a) avoiding collision or contact with the user during movement of said autonomous vehicle, b) avoiding collision or contact with an object during movement of said a ono c) avoiding movement of said autonomous vehicle to an undesired or restricted location, and/or d) moving said autonomous vehicle to a staging area, charging area, and/or storage area. 

Claim 8, 

said guidance system to cause said golf caddy to perform one or more functions selected from the group consisting of a) avoiding collision or contact with the golfer during movement of said golf caddy, b) avoiding collision or contact with an object during movement of said golf caddy, c) avoiding movement to an undesired or restricted location, and d) moving to a particular golf hole, staging area, charging area, storage area, or some combination thereof.  


Allowable Subject Matter
Claims 19 – 22, 24, 25, 31-34 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661